Bboyles, C. J.
1. The exceptions pendente lite, not being referred to in the brief of counsel for the plaintiff in error, are treated as abandoned.
2. The excerpt from the charge of the court complained of, when considered in connection with its context, was not erroneous for any reason assigned.
3. The alleged newly discovered evidence was largely cumulative and impeaching in its character, and it does not appear that the judge abused his discretion in overruling the special ground of the motion for a new trial based thereon.
4. The verdict was authorized by the evidence, and, having been approved by the trial judge, this court has no authority to set it aside.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.